Justice SAYLOR,
concurring.
I join the majority’s able treatment of the appropriate framework for review of bail forfeitures. My only point of difference is that I believe cases like the present one can serve as a vehicle to guide trial-court discretion in the area, so that the high-threshold abuse-of-discretion standard does not serve to insulate vastly disparate treatment of similarly situated cases among our courts of common pleas. Here, I agree with the argument of Appel-lee and its amicus that, absent special circumstances not present here, justice does not require a $100,000 forfeiture by a bail bondsman for the deceased defendant’s post-bail criminal behavior. From my personal perspective, then, a penalty of such degree should not be the result of the decision on remand.